Per Curiam.
The writ of certiorari in this case was allowed to review the alleged conviction of the prosecutrix for violating an ordinance of the city of Cape May, for peddling farm produce, without first having taken out a license, in compliance with a city ordinance.
The record shows as follows: Transcript from the docket. “September 5th, 1924, complaint filed. Defendant brought in by Chief of Police Jefferson Gibson, without warrant. Defendant pleaded guilty to the complaint and therefore was fined $50 and costs. Bail taken orally, with J. Clarence Gallagher as surety; no bond signed, for further hearing. Case dismissed and no fine or cost paid.
Charles B. Shields,

Justice of the Peace.”

There is no judgment in this case and there is nothing for us to review in the record.
The writ of certiorari is dismissed.